UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 11, 2008 (January 10, 2008) PEOPLES BANCORP INC. (Exact name of Registrant as specified in its charter) Ohio 0-16772 31-0987416 (State or other jurisdiction (Commission File (I.R.S. Employer of incorporation) Number) Identification Number) 138 Putnam Street, PO Box 738 Marietta, Ohio 45750-0738 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (740) 373-3155 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Index to Exhibits on Page 3 Section 8 – Other Events Item 8.01 Other Events. On January 11, 2008, Peoples Bancorp Inc. issued a news release announcing the nomination of four directors for re-election at the annual meeting of shareholders to be held April 10, 2008. Peoples Bancorp Inc. also announced it will release the 2007 results of operations before the market opens on January 24, 2008 and conduct a conference call at 11:00 a.m. Eastern Standard Time the same day. A copy of the news release is attached as Exhibit 99 to this Current Report on Form 8-K. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits a) Financial statements of businesses acquired No response required. b) Pro forma financial information No response required. c) Exhibits See “Exhibit Index” on page 3. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PEOPLES BANCORP INC. Date: January 11, 2008 By: /s/ CAROL A. SCHNEEBERGER Carol A. Schneeberger Chief Financial Officer Exhibit Index Exhibit Number Description 99 News Release issued by Peoples Bancorp Inc. on January 11, 2008
